                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

WILLIAM DANIEL MCHOSE,                      :
        Plaintiff                           :
                                            :              No. 1:18-cv-1655
              v.                            :
                                            :              (Judge Rambo)
SCHUYLKILL COUNTY                           :
PRISON, et al.,                             :
           Defendants                       :

                                 MEMORANDUM

I.     BACKGROUND

       Pro se Plaintiff William Daniel McHose (“McHose”), who was previously

incarcerated at the Berks County Jail, initiated this civil action by filing a complaint

pursuant to 42 U.S.C. § 1983 on August 6, 2018 in the United States District Court for

the Eastern District of Pennsylvania, naming as Defendants the Schuylkill County

Prison and Correctional Officers Borger and Sabol.1 (Doc. No. 1.) McHose alleges

that while incarcerated at the Schuylkill County Prison, he was in a physical altercation

with another inmate. (Id. at 5.) As soon as Defendant Borger told McHose to stop

fighting, he did so and was then thrown to the ground. (Id.) McHose alleges that

Borger hit him in the face three (3) times with a closed fist, and that Sabol “was behind

[him] kneeing [him].” (Id.) McHose was then picked up and slammed into the wall,


1
 The case was transferred from the Eastern District of Pennsylvania to the Middle District of
Pennsylvania on August 21, 2019.
chipping his right front tooth. (Id.) McHose was taken to the medical department but

alleges that he was denied medical treatment when Sabol said he was “getting cocky

with the nurses.” (Id.) He was subsequently “put in ‘the hole.’” (Id.)

      McHose has alleged a violation of the Eighth Amendment’s prohibition on cruel

and unusual punishment. By Order entered on September 6, 2018, the Court dismissed

the Schuylkill County Prison as a Defendant and directed service of the complaint on

Borger and Sabol (hereinafter “Defendants”). (Doc. No. 11.)

      On October 25, 2018, Defendants filed a motion to dismiss, asserting that

McHose had failed to properly exhaust his administrative remedies against them prior

to filing the instant action. (Doc. Nos. 20, 21, 22.) Pursuant to Paladino v. Newsome,

885 F.3d 203 (3d Cir. 2018), the Court issued a Paladino Order, informing the parties

that it would consider the exhaustion issue in the context of summary judgment, and

by doing so, would consider matters outside the pleadings in its role as factfinder.

(Doc. No. 23.) The Court afforded the parties additional time in which to file

supplemental materials specifically addressing the exhaustion issue. (Id.)

      In accordance with the Court’s December 12, 2018 Paladino Order, Defendants

filed a statement of facts (Doc. No. 24), as well as their supplemental documents and

exhibits (Doc. Nos. 25, 26), on December 21, 2018. McHose, in contravention of this

Court’s December 12, 2018 Order and Local Rule 56.1, neither responded to the

                                         2
motion to dismiss nor filed a statement of facts specifically responding to the numbered

paragraphs in Defendants’ statement.

      By Order entered on March 26, 2019 (Doc. No. 27), the Court noted that

Defendants’ statement of facts was missing paragraphs seven (7) and eight (8). The

Court therefore ordered Defendants to refile their statement of facts, including those

paragraphs, within seven (7) days. (Doc. No. 27 at 3.) The Court also noted that within

fourteen (14) days of the date that Defendants refiled their statement of facts, McHose

should file a brief in opposition addressing the issue of administrative exhaustion, as

well as a statement of material facts specifically responding to the numbered

paragraphs in Defendants’ refiled statement. (Id.) Defendants refiled their statement

of facts on March 27, 2019. (Doc. No. 28.) McHose, in contravention of this Court’s

March 26, 2019 Order and Local Rule 56.1, once again neither responded to the motion

to dismiss nor filed a statement of facts specifically responding to Defendants’ refiled

statement. Accordingly, because the time period for McHose to respond has expired,

Defendants’ motion to dismiss is ripe for resolution.

II.   STANDARD OF REVIEW

      Defendants initially filed a motion to dismiss. (Doc. No. 20.) However,

Defendants raised the issue of whether McHose had exhausted his administrative

remedies. (Id.) Consequently, the Court issued a Paladino Order informing the

                                          3
parties that it would consider the exhaustion issue in the context of summary

judgment. (Doc. No. 23.)

      A.     Motion to Dismiss

      When ruling on a motion to dismiss under Rule 12(b)(6), the Court must

accept as true all factual allegations in the complaint and all reasonable inferences

that can be drawn from them, viewed in the light most favorable to the plaintiff. See

In re Ins. Brokerage Antitrust Litig., 618 F.3d 300, 314 (3d Cir. 2010). The Court’s

inquiry is guided by the standards of Bell Atlantic Corp. v. Twombly, 550 U.S. 544

(2007), and Ashcroft v. Iqbal, 556 U.S. 662 (2009). Under Twombly and Iqbal,

pleading requirements have shifted to a “more heightened form of pleading.” See

Fowler v. UPMC Shadyside, 578 F.3d 203, 210 (3d Cir. 2009). To prevent dismissal,

all civil complaints must set out “sufficient factual matter” to show that the claim is

facially plausible. Id. The plausibility standard requires more than a mere possibility

that the defendant is liable for the alleged misconduct. As the Supreme Court

instructed in Iqbal, “where the well-pleaded facts do not permit the court to infer

more than the mere possibility of misconduct, the complaint has alleged – but it has

not ‘show[n]’ – ‘that the pleader is entitled to relief.’” Iqbal, 556 U.S. at 679 (citing

Fed. R. Civ. P. 8(a)(2)).




                                           4
      Accordingly, to determine the sufficiency of a complaint under Twombly and

Iqbal, the United States Court of Appeals for the Third Circuit has identified the

following steps a district court must take when determining the sufficiency of a

complaint under Rule 12(b)(6): (1) identify the elements a plaintiff must plead to

state a claim; (2) identify any conclusory allegations contained in the complaint “not

entitled” to the assumption of truth; and (3) determine whether any “well-pleaded

factual allegations” contained in the complaint “plausibly give rise to an entitlement

to relief.” See Santiago v. Warminster Twp., 629 F.3d 121, 130 (3d Cir. 2010)

(citation and quotation marks omitted).

      In ruling on a Rule 12(b)(6) motion to dismiss for failure to state a claim, “a

court must consider only the complaint, exhibits attached to the complaint, matters

of public record, as well as undisputedly authentic documents if the complainant’s

claims are based upon these documents.” Mayer v. Belichick, 605 F.3d 223, 230 (3d

Cir. 2010) (citing Pension Benefit Guar. Corp. v. White Consol. Indus., Inc., 998

F.2d 1192, 1196 (3d Cir. 1993)).        A court may also consider “any ‘matters

incorporated by reference or integral to the claim, items subject to judicial notice,

matters of public record, orders, [and] items appearing in the record of the case.’”

Buck v. Hampton Twp. Sch. Dist., 452 F.3d 256, 260 (3d Cir. 2006) (quoting 5B




                                          5
Charles A. Wright & Arthur R. Miller, Federal Practice & Procedure § 1357 (3d Ed.

2004)).

      In the context of pro se prisoner litigation specifically, the court must be

mindful that a document filed pro se is “to be liberally construed.” Estelle v.

Gamble, 429 U.S. 97, 106 (1976). A pro se complaint, “however inartfully pleaded,”

must be held to “less stringent standards than formal pleadings drafted by lawyers”

and can only be dismissed for failure to state a claim if it appears beyond a doubt

that the plaintiff can prove no set of facts in support of his claim which would entitle

him to relief. Haines v. Kerner, 404 U.S. 519, 520-21 (1972).

      B.     Motion for Summary Judgment

      “When a motion to dismiss is converted into a motion for summary judgment

the parties must be given notice of the conversion and an opportunity to present

material to the court.” Latham v. United States, 306 F. App’x 716, 718 (3d Cir.

2009); see also Rose v. Bartle, 871 F.2d 331, 342 (3d Cir. 1989). The parties have

been given reasonable opportunities to present material relevant to the converted

action. (See Doc. No. 23) (December 12, 2018 Order advising parties that the Court

will consider the exhaustion issues in the context of summary judgment, and that

McHose must oppose the motion as required by M.D. Pa. L.R. 56.1); (Doc. No. 27)

(March 26, 2018 Order directing Defendants to refile their statement facts, including

                                           6
paragraphs (7) and (8), and allowing McHose an additional fourteen (14) days to file

a brief in opposition and a statement of material facts).

      Summary judgment is appropriate when “the pleadings, depositions, answers

to interrogatories, and admissions on file, together with the affidavits, if any, show

that there is no genuine issue as to any material fact, and the moving party is entitled

to judgment as a matter of law.” Fed. R. Civ. P. 56(c). An issue is “genuine” if there

is sufficient evidence with which a reasonable jury could find for the non-moving

party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986); Childers v.

Joseph, 842 F.2d 689, 693-94 (3d Cir. 1988) (citing Anderson, 477 U.S. at 248). A

factual dispute is “material” if it might affect the outcome of the case. Anderson,

477 U.S. at 248. In determining whether an issue of material fact exists, the court

must consider the evidence in the light most favorable to the non-moving party.

Skerski v. Time Warner Cable Co., 257 F.3d 273, 278 (3d Cir. 2001); White v.

Westinghouse Elec, Co., 862 F.2d 56, 59 (3d Cir. 1988).

      A party seeking summary judgment always bears the initial burden of

informing the court of the basis of its motion and identifying those portions of the

record that it believes demonstrates the absence of a genuine issue of material fact.

Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). The non-moving party then has

the burden to “come forth with ‘affirmative evidence, beyond the allegations of the

                                           7
pleadings,’ in support of its right to relief.” U.S. Bank, Nat’l Ass’n v. Greenfield,

No. 1:12-cv-2125, 2014 WL 3908127, *2 (M.D. Pa. Aug. 11, 2014) (quoting Pappas

v. City of Lebanon, 331 F. Supp. 2d 311, 315 (M.D. Pa. 2004)). “If a party fails to

properly support an assertion of fact or fails to properly address another party’s

assertion of fact as required by Rule 56(c),” a court may grant summary judgment

or consider the fact undisputed for purposes of the motion. Fed. R. Civ. P. 56(e)(2-

3).

III.   DEFENDANTS’ STATEMENT OF FACTS2

       Pursuant to the Schuylkill County Prison grievance policy, the Deputy

Warden serves as the Grievance Coordinator. (Doc. No. 28 ¶ 5.) If an inmate wants

to request a grievance form, he must write to the Deputy Warden, who will then



2
  The Local Rules of Court provide that in addition to filing a brief in opposition to the moving
party’s brief in support of its motion, “[t]he papers opposing a motion for summary judgment shall
include a separate, short and concise statement of material facts responding to the numbered
paragraphs set forth in the statement [of material facts filed by the moving party] . . . as to which
it is contended that there exists a genuine issue to be tried.” M.D. Pa. L.R. 56. 1. The Rule further
requires the inclusion of references to the parts of the record that support the statements. Id.
Finally, the Rule states that the statement of material facts required to be served by the moving
party will be deemed to be admitted unless controverted by the statement required to be served by
the opposing party. See id. Unless otherwise noted, the factual background herein is taken from
Defendants’ Rule 56.1 corrected statement of material facts. (Doc. No. 28.) McHose has failed
to file a response to Defendants’ corrected statement of material facts in compliance with M.D.
Pa. L.R. 56.1, and this Court is not “required to accept unsupported, self-serving testimony as
evidence sufficient to create a jury question.” Hammonds v. Collins, Civ. No. 12-236, 2016 WL
1621986, at *3 (M.D. Pa. Apr. 20, 2016) (citing Brooks v. Am. Broad. Co., 999 F.2d 167, 172 (6th
Cir. 1993)). The Court accordingly deems the facts set forth by Defendants to be undisputed. See
M.D. Pa. LR 56. 1; Fed. R. Civ. P. 56(e)(2).
                                                 8
provide the form. (Id.) The procedure states that “a grievance is to be filed within

30 days of the incident complained of.” (Id.) Upon receipt of a grievance, the

Deputy Warden numbers it and issues a determination. (Id.) Inmates who are

dissatisfied with the Deputy Warden’s response may appeal to the Warden “within

10 days after response to the grievance is received.” (Id. ¶ 6.) The Warden’s

response is final. (Id.)

       On December 27, 2017, McHose filed a grievance regarding an incident that

occurred in October of 2017 and which serves as the subject matter of the instant

Complaint. (Id. ¶ 7.) This grievance was assigned number 1081. (Id.) On January

4, 2018, McHose filed another grievance “involving the same subject matter as

Grievance 1081.” (Id.) Both grievances were denied as untimely, as they were filed

“beyond the time limit to file” them. (Id. ¶¶ 8-9.) McHose neither requested any

appeal forms nor appealed the denial of his grievances to the Warden. (Id. ¶¶ 11-

12.)

IV.    DISCUSSION

       Given that Defendants’ motion to dismiss has been converted to a motion for

summary judgment by this Court upon notice to the parties, the Court analyzes the

same under the summary judgment standard of review. Under the Prison Litigation

Reform Act of 1996 (“PLRA”), a prisoner must pursue all available avenues for

                                         9
relief through the prison’s grievance system before bringing a federal civil rights

action. See 42 U.S.C. § 1997e(a); Booth v. Churner, 532 U.S. 731, 741 n.6 (2001)

(“[A]n inmate must exhaust irrespective of the forms of relief sought and offered

through administrative avenues.”). Section 1997(e) provides, in relevant part “[n]o

action shall be brought with respect to prison conditions under section 1983 of the

Revised Statutes of the United States, or any other Federal law, by a prisoner

confined in any jail, prison, or other correctional facility until such administrative

remedies as are available are exhausted.” 42 U.S.C. § 1997(e). The exhaustion

requirement is mandatory. Williams v. Beard, 482 F.3d 637, 639 (3d Cir. 2007);

Booth, 532 U.S. at 742 (holding that the exhaustion requirement of the PLRA applies

to grievance procedures “regardless of the relief offered through administrative

procedures”).

      The Third Circuit has further provided that there is no futility exception to

§ 1997e’s exhaustion requirement. Nyhuis v. Reno, 204 F.3d 65, 75-76 (3d Cir.

2000). Courts have typically required across-the-board administrative exhaustion

by inmates who seek to pursue claims in federal court. Id. Additionally, courts have

imposed a procedural default component on this exhaustion requirement, holding

that inmates must fully satisfy the administrative requirements of the inmate

grievance process before proceeding into federal court. Spruill v. Gillis, 372 F.3d

                                         10
218 (3d Cir. 2004). Courts have concluded that inmates who fail to fully, or timely,

complete the prison grievance process are barred from subsequently litigating claims

in federal court. See e.g., Booth v. Churner, 206 F.3d 289 (3d Cir. 2000); Bolla v.

Strickland, 304 F. App’x 22 (3d Cir. 2008).

       This broad rule favoring full exhaustion allows for a narrowly defined

exception. If the actions of prison officials directly caused the inmate’s procedural

default on a grievance, the inmate will not be held to strict compliance with this

exhaustion requirement. See Camp v. Brennan, 219 F.3d 279 (3d Cir. 2000).

However, case law recognizes a clear “reluctance to invoke equitable reasons to

excuse [an inmate’s] failure to exhaust as the statute requires.” Davis v. Warman, 49

F. App’x 365, 368 (3d Cir. 2002). Thus, an inmate’s failure to exhaust will only be

excused “under certain limited circumstances,” Harris v. Armstrong, 149 F. App’x

58, 59 (3d Cir. 2005), and an inmate can defeat a claim of failure to exhaust only by

showing “he was misled or that there was some extraordinary reason he was

prevented from complying with the statutory mandate.” Warman, 49 F. App’x at

368.

       In the absence of competent proof that an inmate was misled by corrections

officials, or some other extraordinary circumstances, inmate requests to excuse a

failure to exhaust are frequently rebuffed by the courts. Thus, an inmate cannot

                                         11
excuse a failure to timely comply with these grievance procedures by simply

claiming that his efforts constituted “substantial compliance” with this statutory

exhaustion requirement. Harris v. Armstrong, 149 F. App’x 58, 59 (3d Cir. 2005).

Nor can an inmate avoid this exhaustion requirement by merely alleging that the

administrative policies were not clearly explained to him. Warman, 49 F. App’x at

368. Thus, an inmate’s confusion regarding these grievances procedures does not,

standing alone, excuse a failure to exhaust. Casey v. Smith, 71 F. App’x 916 (3d Cir.

2003); see also Marsh v. Soares, 223 F.3d 1217, 1220 (10th Cir. 2000) (“[I]t is well

established that ‘ignorance of the law, even for an incarcerated pro se petitioner,

generally does not excuse prompt filing.’”) (citations omitted).

      Recently, the Supreme Court considered what renders administrative

remedies unavailable to an inmate such that a failure to exhaust can be excused. See

Ross v. Blake, 136 S. Ct. 1850 (2016).           The Court noted “three kinds of

circumstances in which an administrative remedy, although officially on the books,

is not capable of use to obtain relief.” Id. at 1859. First, an administrative procedure

is not available “when (despite what regulations or guidance materials may promise)

it operates as a simple dead end—with officers unable or consistently unwilling to

provide any relief to aggrieved inmates.” Id. Second, a procedure is not available

when it is “so opaque that it becomes, practically speaking, incapable of use.” Id.

                                          12
Finally, a procedure is unavailable when “prison administrators thwart inmates from

taking advantage of a grievance process through machination, misinterpretation, or

intimidation. Id. at 1860.

      The Third Circuit recently joined other circuits to hold “that administrative

remedies are not ‘available’ under the PLRA where a prison official inhibits an

inmate from resorting to them through serious threats of retaliation and bodily

harm.” Rinaldi v. United States, 904 F.3d 257, 267 (3d Cir. 2018). To defeat a

failure-to-exhaust defense based on such threats, “an inmate must show (1) that the

threat was sufficiently serious that it would deter a reasonable inmate of ordinary

firmness and fortitude from lodging a grievance and (2) that the threat actually did

deter this particular inmate.” Id. at 269.

      Finally, failure to exhaust is an affirmative defense that must be pled by the

defendant. Jones v. Bock, 549 U.S. 199, 216 (2007). “In a motion for summary

judgment, where the movants have the burden of proof at trial, ‘they [have] the

burden of supporting their motion for summary judgment with credible evidence . .

. that would entitle [them] to a directed verdict if not controverted at trial.’” Foster

v. Morris, 208 F. App’x 174, 179 (3d Cir. 2006) (quoting In re Bressman, 327 F.3d

229, 237 (3d Cir. 2003) (internal quotations omitted)). If “the motion does not

establish the absence of a genuine factual issue, the district court should deny

                                             13
summary judgment even if no opposing evidentiary matter is presented.” Id.

(quoting Nat’l State Bank v. Fed. Reserve Bank of N.Y., 979 F.2d 1579, 1582 (3d

Cir. 1992) (internal quotations omitted)).

      Defendants contend that McHose failed to properly exhaust his administrative

remedies with respect to his claim that they used excessive force against him. In

support, Defendants have submitted affidavits from Deputy Warden David

Wapinsky (Doc. No. 20-1), Warden Eugene Berdanier (Doc. No. 20-4), and

Lieutenant Michael Buchanan (Doc. No. 25). Deputy Warden Wapinsky affirms

that McHose’s two grievances regarding this incident were denied as untimely.

(Doc. No. 20-1 ¶¶ 9-10.) Warden Berdanier affirms that McHose did not appeal the

denial of these grievances. (Doc. No. 20-4 ¶ 3.)

      Consequently, because the undisputed record reflects that McHose failed to

properly exhaust his administrative remedies regarding his claim that the Defendants

used excessive force against him, and because McHose has not “come forth with

‘affirmative evidence, beyond the allegations of the pleadings,’” that refutes the

defense that he has failed to properly exhaust this claim, see U.S. Bank, Nat. Ass’n

v. Greenfield, Civ. No. 12-2125, 2014 WL 3908127, at *2 (M.D. Pa. Aug. 11, 2014)

(quoting Pappas v. City of Lebanon, 331 F. Supp. 2d 311, 315 (M.D. Pa. 2004)),

summary judgment will be entered in favor of Defendants.

                                         14
V.     CONCLUSION

       For the foregoing reasons,3 Defendants’ motion to dismiss (Doc. No. 20),

converted to a motion for summary judgment, will be granted. An appropriate Order

follows.

                                            s/Sylvia H. Rambo
                                            SYLVIA H. RAMBO
                                            United States District Judge


Dated: April 22, 2019




3
  In their motion, Defendants also argue that McHose’s request for a specific amount of
unliquidated damages should be stricken, as it violates Local Rule 8.1. (Doc. No. 21 at 15.) Given
that Defendants are entitled to summary judgment because McHose failed to exhaust his
administrative remedies, the Court declines to address this argument.
                                               15
